Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-27  rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1(2)&16, 1(2)&17, 1(2)&17, 1(2). 16, 17, 17, 16, 17 & 17 of U.S. Patent No.11,272,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of the patented claims.
The examiner notes the patented claims include the imager captures the image via the projector lens (claim 2 of ‘147)
Regarding claims 19-20, 23, and 26 as noted below in the 103 calculations/limitations are disclosed by prior art, thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding claims 21, 24 and 27 as noted below in the 103 rejection, determining/calculating the distance from an imager (in a projector) is conventional in the art and thus obvious to one of ordinary skill in the art before the effective filing date to carry out projection correction/display. 
Claims 18-27  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1(2), 1(2), 1(3), 1(2)&14, 1(2), 1(3), 1(2)&14, 1(2), 1(2) and 1(3)  of U.S. Patent No.9,781,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of the patented claims.
As noted the patented claims discloses a camera (image sensor) using a projector lens (projector) and thus the distance between projectors would also include the distance between the camera and projector since the camera is inside (uses the at the least one lens of the projector). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiesshauer, US 2010/0328453. 
	In considering claim 18, 

    PNG
    media_image1.png
    180
    690
    media_image1.png
    Greyscale

	a) projection…is met by projector 1 (Fig 1) which projects an image on a surface 5 (Figs 1 & 2, claim 26-27). 
	b) the claimed capturing…is met by camera 6 (Fig 1) 
	c) the claimed calculating…based upon the captured image, using a distance between the camera and projector (b, Fig 1) is used to determine the distance between the projector and the projection surface area 5 (para 53, 67,79). 
	 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-20, 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesshauer, US 2010/0328453 in view of Ehara, US 9,560,327.
In considering claim 19,
Kiesshauer discloses a single projection system with a camera, however the examiner notes, it is conventional to use multiple projectors based upon the system needs/requirements and size/orientation of the display/projection system.
The examiner evidences Ehara, US 9,560,327, Fig 1 which discloses the use of multiple projectors/cameras as shown.
As shown by the combination the imager can be located in each projector.  Where based upon system/needs requirement is would be obvious to use the number of cameras needed based upon the projection area and the FOV/coverage of the camera(s) used. 
Given the combination, the distance between any projector and the surface and projector and a respective camera distance would be calculated to ensure a proper projection environment where Kiesshauer disclose techniques such of triangulation to determine distances and angles  (para 18, 20-21, 53, 70, 76) thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

In considering claim 20, 
As noted in claims 18 and 19, the combination discloses the features of calculation of distances/angles, using triangulation to determine the distance between a camera and projector and also the distance between the surface and the camera and projector respectfully, where the distance to the projector is based upon the angle/orientation of the camera and projector and distance between such. 
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize based upon parameters that are available (intrinsic or extrinsic camera parameters, including translation vectors), any unknown variables could be calculated/derived in order to computer angles, distances, values using known mathematical calculations such as triangulation/trigonometric principles. 
Principles of Law:
	KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) and include:
	 a) combining prior art elements according to known methods to yield predictable results; 
	b) simple substitution of one known element for another to obtain predictable results;
	c) Use of known technique to improve similar devices (methods, or products) in the same way; 
	d) applying a known technique to a known device (method or product) ready for improvement to yield predictable results:
	e) “obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
	f) known work in one field of endeavor may prompt variations of it for use in the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; and
	g) some teaching, suggestion, motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teaching to arrive at the claimed invention. 
The examiner notes in the prior art combination used above, the features of: a, c, d, g, which provides predictable results by combining the prior art references above and calculating any values that were not known in order to provide an optimum projection system.


	
In considering claim 22, 
Refer to claims 18-19.
Regarding the calculator is met by Kiesshauer (which discloses a computing unit 11 (para 64, 75). 
Also Ehara disclose a control part (16) which (Fig 2) which calculates/computers the values. 
Regarding the 2nd projector controlling the projection based upon the first distance, the examiner notes Ehara discloses a system where (Fig 2) the information processing apparatus (110) communicates position information between the projected images based upon the captured images, where the distance between the different projectors and projection surface may be different (col 14, line 33-44) and the communicated/shared information is used to project/capture and correct for any distortion in the overlapped images.
In considering claim 23, 
Refer to claim 20.  
In considering claim 25, 
	Refer to claim 22.
	In considering claim 26, 
	Refer to claim 20. 
	


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesshauer, US 2010/0328453 in view of Holmgren et al., US 20080106706.
	In considering claim 21, 
	Kiesshauer discloses using a measured value (b) (Fig 1, para 79) which is used to determine the distance between the projection surface 5 and projector. 
	The examiner notes it is also conventional to calculate such value, since it is value base upon properties of a camera projector system to ensure adequate coverage of the camera with respect to the projected image.
	The examiner evidences Holmgren et al., US 20080106706, which discloses such calculation (para 29, claim 28). 
	The motivation to combine the teachings of Holmgren with Kiesshauer would provide the advantages as noted above, and thus ensure a proper operating environment of the projection/camera system, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim(s) 24 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesshauer, US 2010/0328453  and Ehara, US 9,560,327 in view of Holmgren et al., US 20080106706.

 	In considering claim 24, 
Kiesshauer/Ehara discloses using a measured value (b) (Fig 1, para 79) which is used to determine the distance between the projection surface 5 and projector. 
	The examiner notes it is also conventional to calculate such value, since it is value base upon properties of a camera projector system to ensure adequate coverage of the camera with respect to the projected image.
	The examiner evidences Holmgren et al., US 20080106706, which discloses such calculation (para 29, claim 28). 
	The motivation to combine the teachings of Holmgren with Kiesshauer/Ehara would provide the advantages as noted above, and thus ensure a proper operating environment of the projection/camera system, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 27, 
	Refer to claim 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892. 
US 20160173842 discloses the use of extrinsic parameters of a camera/projector system, including a translation vector (i.e. the distance from the projector to camera) (para 51, 81, 101).
US 20140340529 discloses estimating the distance between the projector and camera (paras 61, 118). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P YENKE whose telephone number is (571)272-7359. The examiner can normally be reached Typically 8:00am-4:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422